PER CURIAM:
Appellants filed this action under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680, claiming damages for wrongful death and injuries received when a drunk, off-duty Marine stole a truck from the Marine Corps Air Facility near Jacksonville, North Carolina and negligently crashed into plaintiffs’ automobile on a public highway. The District Court found the Marine to be solely negligent. See McAllister v. Driever, 318 F.2d 513 (4th Cir. 1963).
After careful review of the record and the briefs and appendix, we conclude that the District Court’s finding is supported by the evidence.
Affirmed.